United States Court of Appeals
                                                                 Fifth Circuit
                                                              F I L E D
                IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT                   May 3, 2005

                                                           Charles R. Fulbruge III
                                                                   Clerk
                            No. 04-50656
                          Summary Calendar



UNITED STATES OF AMERICA,

                                     Plaintiff-Appellee,

versus

ROBERTO CRUZ,

                                     Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
                for the Western District of Texas
                     USDC No. 5:02-CR-277-ALL
                       --------------------

Before DAVIS, SMITH, and DENNIS, Circuit Judges.

PER CURIAM:*

     Roberto Cruz appeals his conviction on one count of

possession of marijuana with intent to distribute in violation of

21 U.S.C. § 841(a)(1) & (b)(1)(B).   Cruz argues that the evidence

was not sufficient to demonstrate that he knew that the marijuana

was present in the trailer of the tractor-trailer rig that Cruz

was driving at the time he was stopped by a Texas trooper.

     To prove possession of marijuana with intent to distribute,

the Government must prove that the defendant (1) knowingly


     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                           No. 04-50656
                                -2-

(2) possessed marijuana (3) with intent to distribute it.      See

United States v. Cano-Guel, 167 F.3d 900, 904 (5th Cir. 1999).

Although knowledge may be inferred from control over a vehicle in

which the marijuana is found, we require additional

circumstantial evidence of guilty knowledge when the contraband

is concealed or not readily accessible, as in this case. See

United States v. Diaz-Carreon, 915 F.2d 951, 954 (5th Cir. 1990).

     Our review of the record satisfies us that sufficient

circumstantial evidence supports the jury’s verdict.    Cruz

exhibited extreme nervousness throughout the time he was stopped,

despite his significant experience as a trucker; Cruz informed

the state trooper that he had picked the truck up at a yard in

Laredo, but no such yard existed; the paper license tag on the

dashboard had been visibly altered; and Cruz told the trooper

that he had inspected the cargo and sealed the doors.

     In addition, the jury reasonably could have believed that

drug dealers would not entrust such a large quantity of drugs to

a stranger without providing delivery information.    The jury

similarly could have found Cruz’s story that he was recruited by

a large trucking company over the telephone to pick up an

abandoned truck at a truck stop and deliver it to Dallas to be

implausible.   See, e.g., United States v. Ramos-Garcia, 184 F.3d
463, 466 (5th Cir. 1999) (defendant’s nervousness, implausible

story, and quantity of drugs supported jury finding of guilty

knowledge).
                          No. 04-50656
                               -3-

     Although Cruz disputed much of the trooper’s testimony, the

jury was free to make its own credibility determinations, and its

determinations were rational in light of the record as a whole.

Viewing the evidence in the light most favorable to the verdict,

as we must, see United States v. Ortega Reyna, 148 F.3d 540, 543

(5th Cir. 1998), we find that the evidence was sufficient.

     Accordingly, the judgment of the district court is AFFIRMED.